Citation Nr: 1510533	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-29 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disorder.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  

Upon perfection of this appeal, the Veteran requested a personal hearing before a Veterans Law Judge.  This hearing request was withdrawn in writing in June 2011, however, prior to any such hearing taking place.  

This issue was previously presented to the Board in May 2014, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also perfected for appellate review and presented to the Board in May 2014 were the issues of service connection for chronic myelogenous leukemia and necrosis of the hips and shoulders.  In a November 2014 rating decision, the Veteran was granted service connection for chronic myelogenous leukemia and for avascular necrosis of the hips and shoulders.  Because the appellant was awarded service connection for these disabilities, these issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The Veteran did not have impaired hearing of either ear at the time of his separation from service or within one year of separation from service.  

2.  Bilateral hearing loss diagnosed many years after separation from service is not attributable to any noise exposure during service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of an April 2011 letter which informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an initial rating and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  This VCAA notice was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  Requests for additional records were also forwarded to the Social Security Administration (SSA); however, the SSA responded in June 2014 that medical records regarding the Veteran were no longer in the possession of that agency.  VA is not aware, and the Veteran has not alleged, the existence of any additional outstanding pertinent records.  

The Veteran was afforded a VA medical examination and opinion in July 2011.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103 , 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for a bilateral hearing loss disorder.  He asserts that while serving in the Navy, he worked near a gun turret and was exposed to acoustic trauma.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Regarding hearing loss disorders, the Board notes that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards where necessary in the instant appeal.  

On examination for service entrance in December 1966, the Veteran had 15/15 scores bilaterally on spoken voice/whispered voice tests of hearing acuity.  Audiometric scores were not provided.  The service treatment records are negative for any diagnosis of or treatment for a bilateral hearing loss disorder or any hearing-related symptomatology.  On examination for service separation in October 1968, the Veteran again displayed 15/15 scores bilaterally on spoken voice/whispered voice tests of hearing acuity.  Audiometric scores were again not provided.  Service personnel records indicate the Veteran served as a barber during active naval service.  

A March 2011 private audiological examination report indicates bilateral hearing loss, but it is unclear if the testing methodology conformed to VA standards under 38 C.F.R. § 3.385.  

A VA examination was afforded the Veteran in July 2011, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
60
LEFT
15
15
20
60
60

The average pure tone threshold was 29dBs in the right ear and 39dBs in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  The examiner also reviewed the claims file and stated that due to the normal findings of hearing acuity at both service entrance and exit, as well as the Veteran's service in a low-risk military occupational specialty (MOS), it was less likely than not the Veteran's current bilateral hearing loss disorder was incurred in or otherwise related to active naval service, to include any acoustic trauma allegedly sustained therein.  

Having considered the entirety of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a bilateral hearing loss disorder.  In considering the Veteran's claim, the Board notes that a hearing loss disorder of either ear was not diagnosed during service, within a year thereafter, or for many years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board further notes that this claim was referred to a VA examiner in July 2011 for a diagnosis and opinion.  After reviewing the claims file and examining the Veteran, a VA audiologist rendered a competent medical opinion opining that the current diagnosis of a bilateral hearing loss disorder was not incurred in and was not otherwise related to active duty service.  The examiner cited to specific records within the claims file and supported the opinion with a thorough rationale.  This medical opinion is uncontroverted in the record and is considered highly probative by the Board.  The Board acknowledges that the failure to meet VA's criteria for hearing loss at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  In the present case, the examiner reviewed the Veteran's entire record, including his service personnel records indicating his MOS, and determined both that the Veteran did not experience onset of a hearing disorder during service or within a year thereafter, and that any current hearing loss disorder was unrelated to any incident of service.  

The Veteran himself asserted in his written statements that his bilateral hearing loss disorder was incurred during service.  While he is competent to report such symptomatology as a perceived decline in hearing acuity, he is not competent to assert that a permanent decline in hearing acuity was occurred in service or is otherwise related to in-service acoustic trauma.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of a current diagnosis of a hearing loss disorder is not competent in the present case, because the Veteran is not competent to diagnosis the exact onset or cause of a hearing loss disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While he is competent to testify regarding such observable symptomatology as a decline of hearing acuity, he is not competent to testify regarding the internal workings of the ear.  The Veteran has also not reported a medical opinion told to him by a competent expert, and his assertions have not later been corroborated by a competent expert.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a bilateral hearing loss disorder, as no such disorder was either incurred in service, manifested to a compensable degree within a year thereafter, or is otherwise etiologically related to service; therefore, this claim must be denied.  The benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a bilateral hearing loss disorder is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


